Citation Nr: 0529195	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-16 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder for the period of 
time from May 17, 1999 to March 1, 2001.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated as 70 percent disabling from July 
1, 2001.

3.  Entitlement to an effective date earlier than July 1, 
2001 for a grant of a total disability rating for 
compensation based on individual unemployability.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1969 to February 1971.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  For the period of time from May 17, 1999 to March 1, 2001 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) was manifested by complaints of sleep 
disturbance and nightmares, hypervigilance, depressed mood, 
and a Global Assessment of Functioning Scale (GAF) score 
between 43 and 60.   

2.  A November 2002 rating decision granted an increased 
disability evaluation of 70 percent for PTSD, and granted a 
total disability rating for compensation based on individual 
unemployability (TDIU); an effective date of July 1, 2001 was 
established for both the increased rating and TDIU.

3.  Manifestations of the veteran's PTSD from July 2001 
include  

4.  February 2002 is the earliest date that objective 
evidence showed that the veteran's only service-connected 
disorder, PTSD, rendered him unable to maintain or retain 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD 
for the period of time from May 17, 1999 to March 1, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

2.  The criteria for a rating in excess of 70 percent for 
PTSD for the period of time beginning July 1, 2001 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for an effective date prior to July 1, 2001, 
for the award for TDIU, have not been met.  38 U.S.C.A. 
§§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated March 
2001 which was prior to the May 2001 rating decision which 
denied an increased rating for PTSD.  The RO also provided 
the required notice in a letter dated October 2002, which was 
prior to the rating decision which established TDIU and 
assigned an effective date.  In accordance with the 
requirements of the VCAA, the veteran has been informed of 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help him get relevant evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded VA Compensation and 
Pension examinations with regard to his claim for an 
increased rating.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Disability Evaluation in Excess of 50 Percent for PTSD 
from May 17, 1999 to March 1, 2001

Service connection for PTSD has been in effect since 1997, 
and a 50 percent rating has been in effect since May 17, 
1999.  A 100 percent disability rating for PTSD was 
established under 38 C.F.R. § 4.29 for inpatient hospital 
treatment of the disability for the period of time from May 
3, 2000 to June 30, 2000.  The veteran's disability rating 
for PTSD was returned to the 50 percent rating effective July 
1, 2000.  From March 1, 2001 to July 1, 2001 a 100 percent 
disability rating was again assigned for inpatient treatment 
of the veteran's service-connected PTSD pursuant to 38 C.F.R. 
§ 4.29.  Effective July 1, 2001 a 70 percent disability 
rating for PTSD was assigned; based on this increased 
disability rating, TDIU was also granted, effective July 1, 
2001.  

The veteran claims that he is entitled to a disability rating 
in excess of 50 percent for his service-connected PTSD for 
the period of time from May 17, 1999 to March 1, 2001, 
exclusive of the period when he was receiving a temporary 
total disability rating for his inpatient hospital treatment.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In May 1999, a VA Compensation and Pension examination of the 
veteran was conducted.  The veteran reported symptoms of 
depression, difficulty sleeping, and poor concentration.  
Mental status examination revealed that the veteran was alert 
and oriented, with marginal judgment and concentration.  The 
diagnosis was PTSD and dysthymia and a GAF score of 43 was 
assigned.  A GAF score of 43 reflects "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)."  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994); see also Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995). 

In July 2000, another VA examination of the veteran was 
conducted.  The veteran reported a long history of substance 
abuse.  He also reported being depressed at times, but that 
prescription Prozac helped alleviate these symptoms.  
Further, he reported difficulty sleeping, nightmares, 
increased startle response, and flashbacks.  Mental status 
examination revealed that the veteran was alert, oriented, 
and coherent; he had a depressed mood.  Memory was fair, 
intellectual functioning was average, and his general fund of 
knowledge was "fairly good."  Insight and judgment were 
noted to be fair.  The diagnosis was PTSD and a GAF of 60 was 
assigned.  A GAF score of 51 to 60 is defined as indicating 
moderate symptoms such as, flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational, or school functioning such as, few 
friends, conflicts with peers or co-workers.  Id.

VA outpatient treatment records for the period of time from 
May 17, 1999 to March 1, 2001, reveal that the veteran was 
seen periodically for treatment of his service-connected PTSD 
and that prescription medication was prescribed for his 
symptoms.  

For the period of time from May 17, 1999 to March 1, 2001, 
the veteran's service-connected PTSD was rated as 50 percent 
disabling under Diagnostic Code 9411.  That rating 
contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating 
contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  Finally, a 100 percent rating contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
Id. 
 
The preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent for the 
veteran's service-connected PTSD for the period of time from 
May 17, 1999 to March 1, 2001.  The evidence of record shows 
that the veteran's PTSD was manifested by depression, 
complaints of sleep disturbance and nightmares, and 
hypervigilance.  There is no evidence of record which reveals 
that the veteran's symptoms of PTSD meet any of the criteria 
which would warrant the assignment of a disability rating in 
excess of 50 percent for the period of time in question.  The 
evidence of record does not reveal that the veteran had 
symptoms such as weekly panic attacks or any occupational or 
social interference or the more serious symptoms such as 
obsessional rituals that interfere with his routine 
activities, near continuous panic or depression that affect 
his ability to function independently, spatial 
disorientation, neglect of personal appearance and hygiene, 
or the inability to establish and maintain effective 
relationships.  Accordingly, a disability rating in excess of 
50 percent for the veteran's service-connected PTSD for the 
period of time from May 17, 1999 to March 1, 2001 must be 
denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 50 percent for the veteran's PTSD, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Disability Evaluation in Excess of 70 Percent 
From July 1, 2001

VA hospital records reveal that in September 2001, the 
veteran was hospitalized for a right medullary infarction 
associated with ipsilateral vertebral artery occlusion.  The 
next medical evidence of record is a VA examination conducted 
in February 2002, which reported that the had difficulty 
sleeping due to nightmare and flashbacks.  The veteran 
reported difficulty concentrating, hypervigilance, 
exaggerated startle response, diminished interest in 
activities he used to do, and experienced detachment from 
others.  He stated he had no friends and was not close to his 
children.  His mood was depressed, and had poor insight and 
judgment.  The examiner stated that he was unable to maintain 
an effective relationship.  On mental examination, there was 
no impairment of his thought processes or communication, no 
delusions or hallucinations, and his behavior was appropriate 
during the examination.  He denied suicidal or homicidal 
plans, although he admitted he always had a plan.  His eye 
contact was poor and evasive, and he was angry and hostile.  
He was clean, and there was no memory loss or impairment.  
His speech was relevant, logical, coherent, slow in rate, and 
slow in volume.  He reported poor impulse control.  The 
examiner found that the veteran's alcoholism, marijuana, and 
cocaine abuse, as well as his depression were part of the 
service-connected PTSD.  The examiner further found that the 
veteran had difficulty in his psychosocial life, was unable 
to work well with others, has difficulty in relationships, 
and could not accept supervision and criticisms.  He was not 
flexible, and his concentration was reduced and his memory 
was below average.  A GAF of 42 was assigned.  A GAF score of 
42 reflects "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job)."  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994); see also Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).   

In the instant case, gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; and disorientation to time or place has not been 
shown by the medical evidence of record subsequent to July 
2001.  Accordingly, a schedular rating in excess of 70 
percent is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective date earlier than July 1, 2001 for a grant of TDIU

The veteran claims entitlement to effective date earlier than 
July 1, 2001 for TDIU.  The veteran's only service-connected 
disability is PTSD.  As noted above, service connection for 
PTSD has been in effect since 1997, and a 50 percent rating 
has been in effect since May 17, 1999.  A 100 percent 
disability rating for PTSD was established under 38 C.F.R. 
§ 4.29 for inpatient hospital treatment of the disability for 
the period of time from May 3, 2000 to June 30, 2000.  The 
veteran's disability rating for PTSD was returned to the 50 
percent rating effective July 1, 2000.  From March 1, 2001 to 
July 1, 2001 a 100 percent disability rating was again 
assigned for inpatient treatment of the veteran's service-
connected PTSD pursuant to 38 C.F.R. § 4.29.  Effective July 
1, 2001 a 70 percent disability rating for PTSD was assigned; 
based on this increased disability rating TDIU was also 
granted, effective July 1, 2001.  

The veteran filed a claim for TDIU in June 1999.  This claim 
was denied in a December 1999 rating decision and is final.  
Subsequently, the veteran filed a claim for TDIU which 
received at the RO on July 3, 2001.

Ultimately, an increased rating to 70 percent for the 
veteran's service-connected PTSD was granted, as was 
entitlement to TDIU in a November 2002 rating decision.  The 
effective date of these awards assigned was July 1, 2001, the 
date of discharge from inpatient treatment for the veteran's 
service-connected PTSD.  

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  The 
law provides an exception to this general rule for awards of 
increased compensation.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) 
(2004).  "Any communication or action indicating an intent 
to apply for one or more benefits . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a) (2004); see also 
Brannon v. West, 12 Vet. App. 32 (1998).  A report of 
examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2005).  Once a 
formal claim for compensation has been allowed or disallowed 
for the reason that the service-connected is not compensable 
in degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(1).  For VA medical 
facilities the date of the actual treatment is accepted as 
the date of the claim.  However, for other medical records, 
the date of receipt by VA is fixed as the date of the claim.  
38 C.F.R. § 3.157.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2005).

In this case, a claim for an increased rating for the 
service-connected PTSD was pending since April 2000, and a 
claim of TDIU may be inferred from a claim for an increased 
rating.  However, prior to July 1 2001, the veteran's 
disability evaluation for his only service-connected 
disability, PTSD, was 50 percent, and the veteran did not 
meet the schedular criteria for TDIU.  Rather, the earliest 
date as of which it is ascertainable that the veteran's PTSD 
warranted a 70 percent disability to meet the requirements 
for TDIU, was July 1, 2001 which is the date of discharge 
from his second period of inpatient treatment for his PTSD.  
See 38 C.F.R. § 4.16(a).

Nevertheless, if a veteran is unemployable due solely to 
service-connected disabilities, but does not meet the 
schedular criteria of 38 C.F.R. § 4.16(a), the TDIU claim 
should be submitted to the Director, Compensation and Pension 
Service, for consideration of a TDIU on an extraschedular 
basis.  38 C.F.R. § 4.16(b).  Nevertheless, there is no 
medical evidence, prior to his claim for in April 2000, that 
the veteran was unemployable due to his only service-
connected disorder, PTSD.  Rather, at that time, his 
nonservice-connected substance abuse was a large factor in 
his inability to be employed.  Accordingly, the Board finds 
that the RO decision not to submit the veteran's claim of 
TDIU for extra-schedular consideration to the Director, 
Compensation and Pension Service was appropriate.  

It was not shown by the objective evidence of record that 
substance abuse and depression were symptoms of PTSD until 
the February 2002 VA examination.  Accordingly, February 
2002, is the date entitlement arose.  As the effective date 
for increases shall be the "date of receipt of claim or date 
entitlement arose, whichever is later," an effective date 
prior to July 1, 2001 is not warranted.  38 C.F.R. 
§ 3.400(o)(1).  

The preponderance of the evidence is against the claim, and 
therefore, the benefit of the doubt doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD from May 17, 
1999 to March 1, 2001, is denied.  

A schedular evaluation in excess of 70 percent for PTSD from 
July 1, 2001, is denied.  

An effective date prior to July 1, 2001, for the grant of 
TDIU is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


